DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims 
Claims 1-75 are pending in the instant application.  No claims have been amended.  Claims 1-43 have been cancelled.  Claims 44-75 have been newly added. Claims 44-75 are found to be in condition for allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1-43. (Cancelled)


44. (PREVIOUSLY PRESENTED) A method of verification of an aspect of an item, said method comprising: ascribing a unique item identifier to the item in respect of that aspect; storing the unique item identifier in a table referenced against the item on a server; causing transmission of 

45. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the aspect comprises the origin of the item.

46. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the aspect comprises the sponsorship or approval of the item.

47. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the aspect comprises the originator of the item.

48. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the database is located remotely from the chain or any component of the chain. 

49. (PREVIOUSLY PRESENTED) The method of claim 44, wherein the sub element contains customization data. 
50. (PREVIOUSLY PRESENTED) The method of claim 49 wherein the customization data includes a custodian identifier unique to each custodian in the chain.

51. (PREVIOUSLY PRESENTED) The method of claim 44, comprising multiple, successive aggregation steps, followed by multiple de-aggregation steps.

52. (PREVIOUSLY PRESENTED) The method of claim 44, comprising multiple, successive aggregation steps, defining multiple successive aggregation records, followed by multiple de- aggregation steps, made with reference to the aggregation records.

53. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the database is in the form of a blockchain structure.

54. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the steps in the chain include spending, allocating, transacting.



56. (AMENDED) The method of claim 44 further including the step of amending the sub element at the time of each event[.]

57. (PREVIOUSLY PRESENTED) The method of claim 56 wherein the step of amending occurs during a step of spending. 

58. (PREVIOUSLY PRESENTED) The method of claim 44 wherein a checking step involves checking 7 that each identifier is identified only once at each step/event in the chain. 

59. (PREVIOUSLY PRESENTED) The method of claim 48 wherein an alarm condition is excluded if the sub element data is changed as part of an event. 

60. (AMENDED) The method of claim 44 wherein the sub element includes the address of a holder[.]

61. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the sub element includes rules created by the Originator.

62. (PREVIOUSLY PRESENTED) The method of claim 44 wherein the table is maintained in a blockchain structure maintained by and accessible across a multiplicity of servers.

63. (PREVIOUSLY PRESENTED) A system of verification of an aspect of an item, said system comprising: a processor which ascribes a unique identifier to the item in respect of that aspect, 

64. (PREVIOUSLY PRESENTED) The system of claim 63 wherein the aspect comprises the origin of the item.

65. (PREVIOUSLY PRESENTED) The system of claim 63 wherein the aspect comprises the sponsorship or approval of the item.

66. (PREVIOUSLY PRESENTED) The system of claim 63 wherein the aspect comprises the originator of the item.

67. (PREVIOUSLY PRESENTED) The system of claim 63, wherein the sub element contains customization data.



69. (PREVIOUSLY PRESENTED) The system of claim 63, comprising multiple, successive aggregation steps, followed by multiple de-aggregation steps. 

70. (PREVIOUSLY PRESENTED) The system of claim 63, comprising multiple, successive aggregation. 

71. (PREVIOUSLY PRESENTED) The system of claim 63 wherein the database is in the form of a blockchain structure. 

72. (PREVIOUSLY PRESENTED) The system of claim 63 wherein the chain includes spending, allocating, transacting.

73. (PREVIOUSLY PRESENTED) The system of claim 63 further including the step of reading and communicating the identifiers to the database each time an event occurs in the chain.

74. (PREVIOUSLY PRESENTED) The system of claim 63 wherein a checking step involves checking that each identifier is identified only once at each step/event in the chain.

75. (PREVIOUSLY PRESENTED) The system of claim 63 wherein the sub element includes rules created by the Originator. 


Response to Arguments
The examiner has considered the arguments and amendments as submitted by Applicant and has found them to be persuasive.  The rejection in view of 35 USC 101 is hereby withdrawn.


Allowable Subject Matter
	Claims 44-75 are allowed over the prior art of record.
	The following is an examiner's statement of reason for allowance:
The Examiner agrees with the amendments and arguments as presented by the Applicant on December 17, 2021.  The combination of elements are novel and obvious over the prior art of record.  
There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, claims 44-75 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687